Case: 16-60494      Document: 00513975573         Page: 1    Date Filed: 05/02/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 16-60494                              FILED
                                  Summary Calendar                         May 2, 2017
                                                                         Lyle W. Cayce
                                                                              Clerk
JOSEPH R. EGLAND,

              Petitioner

v.

DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS,
UNITED STATES DEPARTMENT OF LABOR; P.C. PFEIFFER COMPANY,
INCORPORATED,

              Respondents




                       Petition for Review of an Order of the
                               Benefits Review Board
                                  BRB No. 15-300


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Joseph R. Egland filed a claim against P.C. Pfeiffer Company (“P.C.
Pfeiffer”) under the Longshore and Harbor Workers’ Compensation Act, 33
U.S.C. § 901 et seq. (“the Act”). Egland alleged that, in violation of Section 49
of the Act, P.C. Pfeiffer refused to allow him to return to work because he had


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60494    Document: 00513975573     Page: 2   Date Filed: 05/02/2017



                                 No. 16-60494
previously filed a compensation claim. See 33 U.S.C. § 948a (prohibiting any
employer from “discharg[ing] or in any other manner discriminat[ing] against
an employee as to his employment because such employee has claimed or
attempted to claim compensation from such employer”). Egland appeals the
Benefits Review Board’s (“BRB”) decision affirming the administrative law
judge’s (“ALJ”) denial of Egland’s claim. We AFFIRM the decision of the BRB.
      “[O]nce the BRB affirms an order of the ALJ, we need only inquire
whether the BRB ‘correctly concluded that the ALJ’s order was supported by
substantial evidence on the record as a whole and is in accordance with the
law.’” La. Ins. Guar. Ass’n v. Dir., OWCP, 614 F.3d 179, 185 (5th Cir. 2010)
(quoting Ingalls Shipbuilding, Inc. v. Dir., OWCP, 991 F.2d 163, 165 (5th Cir.
1993)). The ALJ “is entitled to consider all credibility inferences [and the
ALJ’s] selection among inferences is conclusive if supported by the evidence
and the law.” Id. (alterations in original) (quoting Mendoza v. Marine Pers. Co.,
46 F.3d 498, 500 (5th Cir. 1995)).
      The ALJ weighed the evidence and determined that Egland set forth a
prima facie case and that he was entitled to a presumption of discrimination
under Section 49. But the ALJ then determined that P.C. Pfeiffer rebutted
Egland’s presumption of discrimination and that Egland failed to meet the
burden of persuasion for his claim. Egland argues that P.C. Pfeiffer did not
rebut his presumption of discrimination. Viewing the record as a whole, we
disagree. The BRB held that “[s]ubstantial evidence supports the [ALJ’s]
conclusion that claimant did not establish that employer’s action in not
allowing claimant to return to work was motivated by claimant’s filing a
compensation claim.” Finding no error, we AFFIRM the decision of the BRB.




                                       2